DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 14 November 2018, this is a First Action Non-Final Rejection on the Merits.  Claims 1-12 are currently pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 November 2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are:
Regarding claim 4, Applicant provides the claim limitation, “a robot body section including a base and a third movable section provided turnably with respect to the 
Additionally, Applicant provides the claim limitations, “a third proximity sensor configured to detect contact of an object with or approach of the object to the third movable section; and a fourth proximity sensor configured to detect contact of the object with or approach of the object to the third movable section”, however, based on the currently provided claim language, the omitted elements are “a first proximity sensor” and “a second proximity sensor”. Specifically, as a result of these omitted elements, it is not distinct if the claimed “third proximity sensor” and “fourth proximity sensor” are a third and fourth proximity sensor (in addition to a first and second proximity sensor) specifically associated with the third movable member, or alternatively, if the claimed “third proximity sensor” and “fourth proximity sensor” are proximity sensors in addition to a “first proximity sensor” and a “second proximity sensor” provided separate (e.g. in different locations) from the third movable member, thus necessitating the omitted elements in order to distinctly claim Applicant’s invention.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 5, this claim is dependent upon independent claim 4, and therefore is also rejected under this section for at least its dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Regarding claim 6, Applicant provides the claim limitation, “a robot body section including a base and a fourth movable section provided turnably with respect to the base”, however, based on the currently provided claim language, the omitted elements are “a first movable section”, “a second movable section” and “a third movable section”.  Specifically, based on the currently provided claim language, regarding the configuration of said fourth movable section with respect to the base of the robot body section, it is not distinct if the fourth movable section is coupled directly to the base or, if the base, a first movable section, a second movable section, a third movable section and the claimed fourth movable section are coupled together in that order, thus necessitating the omitted essential elements.  Accordingly, appropriate correction and/or clarification are earnestly solicited.
Additionally, Applicant provides the claim limitations, “a fifth proximity sensor configured to detect contact of an object with or approach of the object to the fourth movable section”, however, based on the currently provided claim language, the omitted elements are “a first proximity sensor”, “a second proximity sensor”, “a third proximity sensor” and “a fourth proximity sensor”. Specifically, as a result of these omitted elements, it is not distinct if the claimed “fifth proximity sensor” is a fifth proximity sensor (in addition to a first, second, third and fourth proximity sensors) specifically associated with the fourth movable member, or alternatively, if the claimed “fifth proximity sensor” is 
	Regarding claim 7-12, these claims are dependent upon independent claim 6, and therefore these claims are also rejected under this section for at least their dependence upon a rejected base claim.  Accordingly, appropriate correction and/or clarification are earnestly solicited.

	Examiner notes wherein the claims have been addressed below in view of the prior art of record, as best understood by the Examiner, in light of the 35 USC 112, second paragraph rejections provided herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hynna et al (US 2017/0252921 A1, hereinafter Hynna) in view of Schupp et al (US 2017/0257094 A1, hereinafter Schupp).
Regarding claim 1, Hynna discloses a robot comprising: 
a robot body section (Figure 7, multi-joint positioning arm 700) including a base (wherein the multi-joint positioning arm 700 may be part of a larger automated positioning device), a first movable section (Figure 7, linear arm segments 708, joints 710) provided turnably with respect to the base, and a second movable section (Figure 7, linear arm segments 708, joints 710) provided turnably with respect to the first movable section (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069, wherein the multi-joint positioning arm 700 includes a number of linear arm segments 708 connected by joints 710) Examiner notes wherein it is interpreted that the base of the multi-joint positioning arm 700 would implicitly be connected to said larger automated positioning device.; 
a first proximity sensor (Figure 7, sensor module(s) 702) configured to detect contact of an object with or approach of the object to the first movable section (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0066 wherein the sensor module attached to the multi-joint positioning arm 
a second proximity sensor configured to detect contact of the object with or approach of the object to the second movable section (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0066 wherein the sensor module attached to the multi-joint positioning arm provides a proximity signal to the computing device indicating a proximity of a target, and further as in paragraphs 0069-0071 wherein a plurality of sensor modules may be attached to the joints and/or linear arm segments of the multi-joint positioning arm).  Hynna is silent regarding the particulars of the proximity sensors, specifically wherein the first proximity sensor includes a first electrode section, capacitance of which changes according to the contact or the approach of the object, and a first circuit section configured to detect the capacitance of the first electrode section, and the second proximity sensor includes a second electrode section, capacitance of which changes according to the contact or the approach of the object, and a second circuit section configured to detect the capacitance of the second electrode section.
Schupp discloses a capacitive type sensor that is attached to an industrial robot, and utilized for detecting the approach of an object (i.e. proximity of an object relative to the sensor).  Schupp further discloses wherein the capacitive sensor includes an electrode section (Figures 3, 9 & 10, electrode(s) 20, conductive surface(s) 12) and a circuit section (i.e. circuit carrier) thereby creating an electrical field that detects an object as it approaches the sensor.  Schupp goes on to teach wherein the sensor may 
Regarding claim 2, in view of the above combination of Hynna and Schupp, Schupp further discloses wherein a first detection time, which is a detection time by the first circuit section, and a second detection time, which is a detection time by the second circuit section, are temporally different (abstract; Figures 3, 9 & 10; at least as in paragraphs 0030, 0039 and 0040).
Regarding claim 3, in view of the above combination of Hynna and Schupp, Hynna further discloses wherein a first threshold, which is a threshold of approach determination by the first circuit section, and a second threshold, which is a threshold of approach determination by the second circuit section, are different (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069-
Regarding claim 4, Hynna discloses a robot comprising: 
a robot body section (Figure 7, multi-joint positioning arm 700) including a base (wherein the multi-joint positioning arm 700 may be part of a larger automated positioning device) and a third movable section (Figure 7, linear arm segments 708, joints 710) provided turnably with respect to the base (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069, wherein the multi-joint positioning arm 700 includes a number of linear arm segments 708 connected by joints 710) Examiner notes wherein it is interpreted that the base of the multi-joint positioning arm 700 would implicitly be connected to said larger automated positioning device.; 
a third proximity sensor (Figure 7, sensor module(s) 702) configured to detect contact of an object with or approach of the object to the third movable section (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0066 wherein the sensor module attached to the multi-joint positioning arm provides a proximity signal to the computing device indicating a proximity of a target, and further as in paragraphs 0069-0071 wherein a plurality of sensor modules may be attached to the joints and/or linear arm segments of the multi-joint positioning arm); and 
a fourth proximity sensor (Figure 7, sensor module(s) 702) configured to detect contact of the object with or approach of the object to the third movable section (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0066 wherein the sensor module attached to the multi-joint positioning arm 
Schupp discloses a capacitive type sensor that is attached to an industrial robot, and utilized for detecting the approach of an object (i.e. proximity of an object relative to the sensor).  Schupp further discloses wherein the capacitive sensor includes an electrode section (Figures 3, 9 & 10, electrode(s) 20, conductive surface(s) 12) and a circuit section (i.e. circuit carrier) thereby creating an electrical field that detects an object as it approaches the sensor.  Schupp goes on to teach wherein the sensor may comprise multiple capacitive elements thereby creating multiple electrical fields which are formed in a temporally alternating manner, such that an approaching object may be more accurately detected (abstract; Figures 3, 9 & 10; at least as in paragraphs 0030, 0039 and 0040).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hynna, to include Schupp’s capacitive sensor arrangement, since Schupp teaches wherein said capacitive sensor may be easily mounted to a robot for more accurately detecting the approach of an 
Regarding claim 5, in view of the above combination of Hynna and Schupp, Hynna further discloses wherein a third threshold, which is a threshold of approach determination by the third circuit section, and a fourth threshold, which is a threshold of approach determination by the fourth circuit section, are different (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069-0070 wherein a threshold distance is established, and further wherein any suitable threshold distance may be used to meet the design criteria of a particular application).
Regarding claim 6, Hynna discloses a robot comprising: 
a robot body section (Figure 7, multi-joint positioning arm 700) including a base (wherein the multi-joint positioning arm 700 may be part of a larger automated positioning device) and a fourth movable section (Figure 7, linear arm segments 708, joints 710) provided turnably with respect to the base (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069, wherein the multi-joint positioning arm 700 includes a number of linear arm segments 708 connected by joints 710) Examiner notes wherein it is interpreted that the base of the multi-joint positioning arm 700 would implicitly be connected to said larger automated positioning device.; and 

a fifth threshold, which is a threshold of approach determination by the fifth circuit section, is changed according to operation of the robot (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069-0070 wherein a threshold distance is established, and further wherein any suitable threshold distance may be used to meet the design criteria of a particular application).  Hynna is silent regarding the particulars of the proximity sensors, specifically wherein the fifth proximity sensor includes a fifth electrode section, capacitance of which changes according to the contact or the approach of the object, and a fifth circuit section configured to detect the capacitance of the fifth electrode section.
Schupp discloses a capacitive type sensor that is attached to an industrial robot, and utilized for detecting the approach of an object (i.e. proximity of an object relative to the sensor).  Schupp further discloses wherein the capacitive sensor includes an electrode section (Figures 3, 9 & 10, electrode(s) 20, conductive surface(s) 12) and a circuit section (i.e. circuit carrier) thereby creating an electrical field that detects an object as it approaches the sensor.  Schupp goes on to teach wherein the sensor may 
Regarding claim 7, in view of the above combination of Hynna and Schupp, Hynna further discloses wherein the fifth threshold is changed at each operation step of the robot (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069-0070 wherein a threshold distance is established (i.e. set, changed, etc.) for a sensor, and further wherein any suitable threshold distance may be utilized to meet the design criteria of a particular application).
Regarding claim 8, in view of the above combination of Hynna and Schupp, Hynna further discloses wherein the fifth threshold is changed according to operating speed of the robot (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069-0070 wherein a threshold distance is 
Regarding claim 9, in view of the above combination of Hynna and Schupp, Hynna further discloses wherein the fifth threshold is set according to a posture of the robot (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069-0070 wherein a threshold distance is established (i.e. set, changed, etc.) for a sensor, and further wherein any suitable threshold distance may be utilized to meet the design criteria of a particular application).  Examiner notes wherein based on the teachings of Hynna, it is construed wherein a posture of the robot is a design criteria that would be associated with a particular robotic application.
Regarding claim 10, in view of the above combination of Hynna and Schupp, Hynna further discloses wherein the fifth threshold is set according to a distance to the object present around the robot (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069-0070 wherein a threshold distance is established (i.e. set, changed, etc.) for a sensor, and further wherein any suitable threshold distance may be utilized to meet the design criteria of a particular application).  
Regarding claim 11, in view of the above combination of Hynna and Schupp, Hynna further discloses wherein the fifth threshold is changed according to a distance to the object present around the robot (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069-0070 wherein a threshold distance is established (i.e. set, changed, etc.) for a sensor, and further wherein any suitable threshold distance may be utilized to meet the design criteria of a particular application).
Regarding claim 12, in view of the above combination of Hynna and Schupp, Hynna further discloses wherein the fifth threshold is a setting item of teaching of the robot (Figures 3, 7 & 8; at least paragraphs 0066-0072 and 0075-0079, specifically as in at least paragraph 0069-0070 wherein a threshold distance is established (i.e. set, changed, etc.) for a sensor, and further wherein any suitable threshold distance may be utilized to meet the design criteria of a particular application).  Examiner notes wherein based on the teachings of Hynna, it is construed wherein a setting item of teaching of the robot is a design criteria that would be associated with a particular robotic application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925.  The examiner can normally be reached on Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664